DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       WILLIAM NUNEZ-REYES,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-1542

                          [November 23, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case No. 502013CF011602A.

  Michelle Walsh of Law Offices of Michelle Walsh, P.A., Miami, for
appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN, and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.